United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1842
                                 ___________

Bobby Eugene Shelton,                  *
now known as Bilal Shukr,              *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the Northern
      v.                               * District of Iowa.
                                       *
Michael Carr, Jail Administrator;      *       [UNPUBLISHED]
Brian Gardner, Asst. Jail              *
Administrator; Don Zeller,             *
Sheriff; Jan Dolley, Head Nurse,       *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: April 2, 2003
                           Filed: April 4, 2003
                                ___________

Before LOKEN,* Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                              ___________

PER CURIAM.




      *
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
       Iowa inmate Bobby Shelton appeals the district court’s* judgment for defendant
officials at Linn County Corrections Center (LCCC) following a bench trial in
Shelton’s 42 U.S.C. § 1983 action, in which he had claimed that LCCC’s policies
prohibited him from freely exercising his religion.

       Having carefully reviewed the available record de novo, see Love v. Reed, 216
F.3d 682, 687 (8th Cir. 2000) (standard of review), we conclude that the evidence
presented at trial supports the magistrate judge’s thorough, well-reasoned ruling that
LCCC’s policies did not violate Shelton’s First Amendment right to freely exercise
his religion, see Turner v. Safley, 482 U.S. 78, 89-91 (1987) (prison regulation that
impinges on inmates’ constitutional rights is valid if it is reasonably related to
legitimate penological interests). We also decline to consider Shelton’s arguments
raised for the first time on appeal.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The HONORABLE JOHN A. JARVEY, United States Magistrate Judge for
the Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-